DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/29/2021 has been entered.
Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Lecomte (WO 2017144477 or see US 2019/0053658 as a source of translation). Regarding claim 1, Lecomte discloses an appliance for making a drink individually (10 fig.1-7), said appliance comprising: a plurality of containers (16), each container comprising a vessel (42) containing an ingredient of said drink ([0088]), and a head (46) that is removably fixed to said vessel ([0095], “removably”), said head comprising a pressurizing valve (67); a drain valve (69); a base (13) comprising a storage rack defining a plurality of housings ([0076], 14), each housing receiving one said respective container ([0076]), and being provided with a housing outlet (86) and a pressurizing inlet (30) connected with the drain valve and the pressurizing valve of said container respectively (see fig.3f); a funnel (18) mounted under the housing outlets, and comprising an outlet orifice (opening at the bottom of 18 along line 128); means for transferring by pressurization, into the funnel and through the drain valves and the housing outlets of said housings, ingredients contained in the containers housed in said housings (via pressure source 12, [0101]-[0102]); the vessel and the head of at least one container comprising polarizing surfaces of the vessel and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754